Citation Nr: 1631868	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

In August 2015, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In September 2015, the Board found new and material evidence, reopened the service connection claim, and remanded it for further development.


FINDING OF FACT

The evidence does not show that a current bilateral leg disability was manifested during service, or is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates, and how secondary service connection may be established. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  As noted above, this claim was previously remanded by the Board in September 2015 in order to obtain any outstanding medical treatment records and to obtain an addendum opinion.  A November 2015 letter was sent by the RO to the Veteran requesting authorization to obtain outstanding treatment records.  Further VA opinion was obtained in November 2015.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims that he has had leg pain and cramping since undergoing bilateral fasciotomies in service.  

The service treatment records show that the Veteran had pain in both lower legs which started in boot camp.  He was diagnosed as having bilateral anterior compartment syndrome in 1966 and that he underwent fasciotomies of both lower legs in 1967.  
  
On VA examination in February 2012, the examiner found that that the Veteran's current pain and discomfort in his legs were less likely than not incurred in or caused by service.  In providing a rationale, the examiner noted that the Veteran did have anterior compartment syndrome in 1966/1967 and that he had undergone fasciotomies of both legs in 1967.  However, the examiner also noted that the Veteran had current diagnoses of lumbar stenosis and diabetic lower extremity neuropathy.  The examiner stated that both conditions can cause pain and discomfort in the legs and that anterior compartment syndrome is an acute or subacute condition, which after surgical treatment is resolved and causes no further symptoms.  The examiner felt that the Veteran's current pain and discomfort in his leg was not related to his anterior compartment syndrome but was most likely from his diabetic neuropathy.  

In the September 2014 remand, the Board noted that the Veteran testified that he has had leg pain since his in-service surgery, including prior to his diabetes diagnosis in 2003.  The claim was remanded for further VA opinion that would take into consideration the Veteran lay statements.

In a November 2015 report, the VA examiner noted review of the claims file, to include the Veteran's lay assertions regarding leg pain since service and prior to his diabetes diagnosis.  The examiner opined that it is less likely as not that the Veteran's diagnosed muscle condition had its onset in service or is etiologically related to service.  The examiner explained that the Veteran did have anterior compartment syndrome during service followed by fasciotomies of both lower legs.  After the fasciotomies, he had good resolution of his symptoms.  However, the examiner stated that his current complaints of pain in the legs are related to severe peripheral neuropathy in his lower extremities.  The examiner explained that the type of pain described by the Veteran is clearly related to neuropathy and radiculopathy and that it not a pain related to a muscle condition in service.  The examiner noted that his opinion was supported by the Veteran's hearing testimony regarding the type of pain and discomfort experienced in his legs as well as diagnostic test results which confirm polyneuropathy of the lower extremities and evidence of lumbar radiculopathy.   

The Board affords the November 2015 VA examiner's negative nexus opinion, supported by a well detailed rationale great probative weight.  While the examiner acknowledged the Veteran's treatment of anterior compartment syndrome in both lower legs, the examiner clearly noted that the Veteran's current bilateral leg complains are not etiologically related to his inservice treatment of anterior compartment syndrome.  The examiner gave a detailed rationale for his negative opinion citing to the current nature of the Veteran's leg complaints as well as current diagnostic tests confirming neuropathy and radiculopathy of the legs.  The November 2015 examiner's opinion is also in agreement with the February 2012 VA examiner's opinion.  Moreover, the Board also finds it highly pertinent that there is no contradictory medical opinion of record.  

The Veteran is competent to report symptoms such as leg pain both during and following service.  However, to the extent that he is attempting to establish an etiological link between his in-service complaints and his currently diagnosed bilateral lower leg disability, he is not competent to attest to the etiology of his medical condition, as such requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). Therefore, the Veteran's assertions regarding the etiology of his bilateral leg disability are afforded little probative weight. 

Further, to the extent that the Veteran contends that his current condition has persisted since service, the Board notes that the Veteran's service treatment records do not include a diagnosis of a chronic bilateral leg disability.  As noted by both VA examiners, the Veteran's anterior compartment syndrome diagnosed during service had resolved following the fasciotomies.  This weighs against a finding of a link between the Veteran's current condition and service.  Notably, the November 2015 VA medical examiner found no support for the Veteran's allegation of nexus. 

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for a bilateral leg disability must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 








ORDER

Entitlement to service connection for a bilateral leg disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


